Title: From Benjamin Franklin to Dumas, 18[–20] January 1781
From: Franklin, Benjamin
To: Dumas, Charles-Guillaume-Frédéric



Dear Sir,
Passy, Jan. 18.[–20] 1781.
Since my last I have been favoured by yours of Decemr. 1, 7, 14 21, 25, & January 1. by which you have kept me constantly well informed of the State of Affairs. Accept my Thanks. You may depend on my mentioning your Diligence & Services to Congress, in the Manner they merit.

Tho’ I have been some Weeks free of the Gout, my Feet are still tender, & my Knees feeble, so that going up and down Stairs is exceedingly difficult & inconvenient to me. This has prevented my going much out, so that I had not the honour I wished of waiting on the Ambr. when he was here, & paying the Respects I owe him; and he returned suddenly.
I much approve of the Step you took the 16th. of Decr. before Messrs. Adams & Searle. I received the Copy.
I wonder’d to find that you had not in Holland, on the 28th., received the Declaration of War, but have since learnt how it happen’d. Surely there never was a more unjust War; it is manifestly such from their own Manifesto. The Spirit of Rapine dictated it; & in my Opinion every Man in England who fits out a Privateer to take advantage of it, has the same Spirit, & would rob on the Highway in his own Country, if he was not restrained by Fear of the Gallows. They have qualified poor Capt. Jones, with The Title of Pirate, who was only at War with England: but if it be a good Definition of a Pirate, that he is Hostis humani Generis, they are much more Pirates than he, having already made great Progress towards being at War with all the World. If God governs, as I firmly believe, it is impossible such Wickedness should prosper.
You will receive this by Mr. Deane, who has a great Regard for you, and whom I recommend to your Civilities; tho’ the Gentlemen at present with you may be prejudiced against him: Prejudices that Time will cause to vanish, by showing they were groundless. I inclose a Pacquet for Leiden, which I shall be glad to hear is deliver’d Safe, and therefore desire your Care of it. With great Esteem, I am ever, Dear Sir, Your most obedient and most humble Servant
B Franklin


P.S. Jan. 20. Since writing the above I have receiv’d yours of the 12th. Instant. I am glad to hear that the Affairs of the Republick have taken so good a Turn in Russia. If not inconvenient or improper, I should be glad to know what pass’d relating to public Affairs while 67 was at your 31, & whether he saw 25, &c.
With this you will receive three Letters for Mr Laurens, which I request you would forward to Mr Adams.
Be of good Courage, & keep up your Spirits. Your last Letter has a melancholy Turn. Do you take sufficient bodily Exercise? Walking is an excellent thing for those whose Employment is chiefly sedentary.
Mr. Dumas

 
Endorsed: S.E. Mr. B. Franklin
